          Case 2:20-cv-05588-NIQA Document 24 Filed 08/04/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    DONALD URBANIC, et al.                           :              CIVIL ACTION
              Plaintiffs                             :
                                                     :              NO. 20-5588
                 v.                                  :
                                                     :
    BOROUGH OF WEST CHESTER, et                      :
    al.                                              :
             Defendants                              :

                                                ORDER
         AND NOW, this 4th day of August 2021, upon consideration of the motion to dismiss filed

by Defendants Borough of West Chester and Mayor Diane Herrin, [ECF 18], Plaintiffs’ response

in opposition, [ECF 20], the supplemental briefs submitted by Plaintiffs and Defendants addressing

the issue of mootness, [ECF 22, 23], and the complaint with its attachments, wherein Plaintiffs

allege various constitutional violations with respect to an emergency ordinance issued by

Defendants that restricts the number of persons who can gather at a person’s home, [ECF 1, 9, 10],

it is hereby ORDERED that the motion to dismiss is GRANTED, and the complaint against

Defendants is dismissed. 1


1
         In October 2020, in response to a surging number of coronavirus cases, Defendant Diane Herrin,
then Mayor of the Borough of West Chester, issued an emergency declaration placing limitations on certain
indoor gatherings in private homes. As Mayor, Defendant Herrin had the executive power to issue
emergency declarations effective only “until appropriate action can be taken by [the Borough] Council.”
West Chester, Pa., Home Rule Charter § 401.I (1994). Thus, when the Council of the Borough of West
Chester acted to address the COVID-19 Pandemic on October 21, 2020, the Mayor’s emergency declaration
expired. See id. On that date, the Borough Council issued an emergency ordinance which also placed
limitations on certain indoor gatherings. Like the Mayor’s emergency declaration, the emergency ordinance
was subject to a statutory expiration date, set for December 20, 2020. See Home Rule Charter § 302.I.

        Plaintiffs filed this action on November 9, 2020, alleging various constitutional violations by the
Mayor’s emergency declaration and the Borough Council’s ordinance (collectively, the “Emergency
Orders”) and seeking declaratory judgment, injunctive relief, and damages. [ECF 1]. Plaintiffs also filed
a motion for a temporary restraining order and for a preliminary injunction, which this Court denied. [ECF
3, 14, 19]. On December 9, 2020, Defendants filed this motion to dismiss. [ECF 18]. The emergency
ordinance expired, as scheduled, on December 20, 2020, and has not been renewed. By Order dated June
          Case 2:20-cv-05588-NIQA Document 24 Filed 08/04/21 Page 2 of 3




8, 2021, in light of the expiration of the Emergency Orders, this Court directed the parties to submit
supplemental briefs addressing whether this matter should be dismissed, as moot. [ECF 21]. In their brief,
Defendants argue that the expiration of the Emergency Orders renders this case moot. [ECF 22]. Plaintiffs,
however, contend that this matter is not moot because Defendants are free to reinstate similar emergency
orders at any time. [ECF 23].

         Article III gives federal courts jurisdiction over “cases” and “controversies.” U.S. Const. Art. III,
§2, cl. 1; Burke v. Barnes, 479 U.S. 361, 363 (1987). Thus, “an actual controversy must be extant at all
stages of review, not merely at the time the complaint is filed.” New Jersey Turnpike Authority v. Jersey
Cent. Power and Light, 772 F.2d 25, 31 (3d Cir. 1985) (internal quotations omitted). If a party claims that
some development has mooted the case, it bears “[t]he ‘heavy burden of persua[ding]’ the court” that there
is no longer a live controversy. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528
U.S. 167, 189 (2000) (quoting United States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203
(1968)). A case will be found moot if “(1) the alleged violation has ceased, and there is no reasonable
expectation that it will recur, and (2) interim relief or events have completely and irrevocably eradicated
the effects of the alleged violation.” New Jersey Turnpike Authority, 772 F.2d at 31 (internal citations
omitted).

         Under certain circumstances, however, the mere cessation of the alleged violation is insufficient to
“deprive a federal court of its power to determine the legality of the practice.” Friends of the Earth, 528
U.S. at 189 (internal quotations and citation omitted). Such circumstances are referred to as “voluntary
cessation[.]” Hartnett v. Pennsylvania State Education Association, 963 F.3d 301, 306 (3d Cir. 2020). A
party’s voluntary cessation of the challenged conduct will moot a case only if “subsequent events make it
absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.” Friends
of the Earth, 528 U.S. at 189. “[T]he touchstone of the voluntary-cessation doctrine is not how willingly
the defendant changed course. Rather, the focus is on whether the defendant made that change unilaterally
and so ‘may return to [its] old ways’ later on.” Hartnett, 963 F.3d at 307 (quoting Friends of the Earth,
Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)). The “heavy burden of persuading the
court that the challenged conduct cannot reasonably be expected to start up again lies with the party
asserting mootness.” Friends of the Earth, Inc., 528 U.S. at 189 (internal quotations and citations omitted).
A party’s unilateral cessation in response to litigation will weigh against a finding of mootness. See
Hartnett, 963 F.3d at 306.

         The United States Court of Appeals for the Third Circuit has not addressed the issue of mootness
under circumstances similar to those presently before this Court. However, the guidance of other circuit
courts is instructive. In a recent case concerning mootness, the United States Court of Appeals for the Fifth
Circuit held that, in contrast to a party’s unilateral action made in response to litigation, “a case challenging
a statute, executive order, or local ordinance usually becomes moot if the challenged law has expired or
been repealed.” Spell v. Edwards, 962 F.3d 175, 179 (5th Cir. 2020). That is, “[o]nce the law is off the
books, there is nothing injuring the plaintiff and, consequently, nothing for the court to do.” Id. (citing N.Y.
State Rifle & Pistol Ass'n, Inc. v. City of New York, 140 S. Ct. 1525, 1526 (2020) (holding that a claim for
injunctive relief against a law was moot when the law was amended to give “the precise relief that [the
plaintiffs] requested”)). While it is important to consider whether a defendant is only acting in response to
litigation, “a statute that expires by its own terms does not implicate those concerns. Why? Because its
lapse was predetermined and thus not a response to litigation. So unlike a postsuit repeal that might not
moot a case, a law’s automatic expiration does.” Id. (citing Trump v. Hawaii, 138 S. Ct. 377, 377 (2017)
(dismissing as moot a challenge to an executive order’s provisions that had “expired by [their] own terms”)).


                                                       2
          Case 2:20-cv-05588-NIQA Document 24 Filed 08/04/21 Page 3 of 3




                                                  BY THE COURT:


                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




        Here, this Court finds that the circumstances of the expiration of the Emergency Orders meet this
mootness standard because the cessation of the Emergency Orders occurred by their “own terms,” with
expiration dates set by statute. There is nothing to suggest, nor do Plaintiffs argue, that Defendants ended
the Emergency Orders in response to this litigation. Notably, more than six months have passed since the
expiration of the emergency ordinance, with no governmental action taken to renew either the emergency
declaration or the emergency ordinance. When considering the totality of circumstances, including the
expiration of the Emergency Orders with no further action from Defendants, there is no reasonable
expectation that the alleged wrongful behavior will reoccur, as Plaintiffs contend. Based on these
considerations, this Court finds that the issues presented here are moot.

         Plaintiffs, however, point to two cases to provide support for the proposition that the issues before
this Court are not moot. In the first case, Elim Romanian Pentecostal Church v. Pritker, the court found
relevant that the government was enforcing a phased reopening system which allowed for the possibility of
“moving back” a phase and reinstating the challenged restrictions. 962 F.3d 341, 345 (7th Cir. 2020). Here,
no argument has been made about a similar phased reopening system which would reinstate the challenged
restrictions. Rather, the Emergency Orders expired as scheduled and have not been renewed. In the second
case, Acosta v. Wolf, the court found a reasonable expectation of renewed restrictions in the event of an
infection surge due to the then lack of COVID-19 vaccines. 2020 WL 3542329, *2 n.7 (E.D. Pa. June 30,
2020). Here, the circumstances are markedly different—unlike the orders in Acosta, the Emergency Orders
expired by their own terms and have not been renewed. There are also several widely available COVID-
19 vaccines. Because the circumstances in the instant case differ from those Plaintiffs cite, the cases are
distinguishable.

        Based on the present circumstances, this Court finds that the alleged constitutional violations have
ceased with no reasonable expectation that they will reoccur. Therefore, this matter is deemed moot and,
accordingly, Defendants’ motion to dismiss is granted.

                                                      3
